DETAILED ACTION
In view of the Appeal brief filed on 10/26/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.



35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


With regard to claims 1 to 12, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a building access control system for in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Fig. 1 and paragraph 39 to 40.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 



Claim(s) 1, 9, 10, 11, 12, 13, 21, 22, 23, 24, 26 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Pub. No.: 2017/0103647A1, in view of McGavran et al., Pub. NO.: 2014/0278051. 
With regard to claim 1:
Davis disclose a system for facilitating access by users through  door leading to restricted areas of a building (fig. 14, paragraph 118: “FIG. 14 illustrates one example of a user interface for displaying access control information to the user, via a webpage accessible from a web browser application. To provide additional context to the user, electronic locking device 100 can be associated with identifying information. For instance, in FIG. 14 a particular electronic locking device 100 is labeled "Front Door," allowing the user to quickly identify where that particular locking device is installed within the access control system, or which item or area it is intended to secure. In accordance with various implementations, locking devices that the user has permission to open are further differentiated by the degree of control that the user may exert over the locking device. For example, the locking devices labeled "Front Door" and "My Office" in FIG. 14 are installed on entry points owned or administered by the user. However, the locking device labeled "Beth--Front Door" is installed on an entry point owned or administered by another individual in the access control system. In various implementations, access control server 460 can be configured to permit the user to modify access control permissions for locking devices owned or administered by the user. For locking devices in the access control system that are owned or administered by other individuals, access control server 460 can be configured such that the user has permission to view, but not modify, the access permissions. As illustrated in FIG. 14, the locking devices owned or administered by the user can be, for convenience, listed separately from locking devices owned or administered by other individuals in the system. In this example, the locking devices owned or administered by the user are labeled "My Locks," whereas the locking devices owned or administered by other users are labeled "Locks you are allowed into."”), the system comprising: a building access control system for controlling access through the doors (fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”) and mobile computing devices executing mobile applications and rendering graphical user interfaces on touchscreen displays of the mobile computing devices (fig. 14, paragraph 118: “FIG. 14 illustrates one example of a user interface for displaying access control information to the user, via a webpage accessible from a web browser application. To provide additional context to the user, electronic locking device 100 can be associated with identifying information. For instance, in FIG. 14 a particular electronic locking device 100 is labeled "Front Door," allowing the user to quickly identify where that particular locking device is installed within the access control system, or which item or area it is intended to secure. In accordance with various implementations, locking devices that the user has permission to open are further differentiated by the degree of control that the user may exert over the locking device. For example, the locking devices labeled "Front Door" and "My Office" in FIG. 14 are installed on entry points owned or administered by the user. However, the locking device labeled "Beth--Front Door" is installed on an entry point owned or administered by another individual in the access control system. In various implementations, access control server 460 can be configured to permit the user to modify access control permissions for locking devices owned or administered by the user. For locking devices in the access control system that are owned or administered by other individuals, access control server 460 can be configured such that the user has permission to view, but not modify, the access permissions. As illustrated in FIG. 14, the locking devices owned or administered by the user can be, for convenience, listed separately from locking devices owned or administered by other individuals in the system. In this example, the locking devices owned or administered by the user are labeled "My Locks," whereas the locking devices owned or administered by other users are labeled "Locks you are allowed into."”); the graphical user interfaces indicating available doors and receiving input from (fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”). 
Davis does not disclose the aspect wherein the available doors indicated by the graphical user interfaces are prioritized based on predictions of the next doors to be engaged by the users, wherein the predictions are presented by graphical user interfaces rendered on touchscreen displays of the mobile computing devices.
However McGavran discloses the aspect wherein the available destinations indicated by the graphical user interfaces (fig. 7, paragraph 122: “The map application services 262 of some embodiments have a modality that allows a user to scroll through several different predicted routes and/or predicted destinations. For such embodiments, the prediction processor 222 or 322 provides several predicted routes or predicted destinations. In some of these embodiments, these routes and/or destinations are sorted, or have ranking scores that allow them to be sorted, based on the likelihood that they will be the desired routes or destinations to the desired destination of the user. The map application services 262 also use the supplied predicted routes and/or predicted destinations to generate list views of such routes and/or destinations, e.g., in a search window as potential routes and/or destinations.”) are prioritized (paragraph 120: “For each route definition, the route generator 226 or 326 then (at 425) generates a route and obtains associated information (e.g., traffic data) regarding the route. The route generator 226 or 326 supplies the predicted destination(s), generated route(s) and/or associated information to the prediction processor 222 or 322. In supplying the generated route(s), the route generator 226 or 326 in some embodiments ranks the route(s) based on the likelihood that each route ends at the user's desired destination. In some embodiments, this ranking is based on a set of factors, which include the frequency of travel, the ranking of the predicted destination, computed probabilities, etc.”) based on predictions of the next destination to be engaged by the users (fig. 6 and 7, paragraph 146 and 147: “The first stage 705 shows the map application providing a first presentation 722 of a first predicted route 720 to a coffee shop 726 and some information 725 about the predicted destination and the expected ETA. The second stage 710 illustrates a second presentation 724 that is similar to the first presentation 722 except that the user is shown to have reached an intersection 730 along the predicted route. As shown in the left part of the second presentation 724 as well as the predicted route in the right part of the second presentation 724, the map application during the second stage 710 is still predicting that the coffee shop is the eventual destination or the trip. The third stage 715 shows that instead of turning right along the intersection to continue on the route to the coffee shop, the user has taken a left turn towards the gym 728. Upon this turn, the map application provides a third presentation 729 that displays a second predicted route 735 to the gym 728 along with information 750 about the predicted destination and the expected ETA.”), wherein the predictions are presented by graphical user interfaces rendered on touchscreen displays of the mobile computing devices (McGavran fig. 8, paragraph 154 and 155: “The second stage 810 shows the user performing a swipe operation on the presentation to navigate to another of the predicted destinations/routes. The user can perform such an action because in this example the display screen 850 of the mobile device has a touch sensitive screen. In addition to swipe gestures, the UI module of some embodiments accepts other gestures, or selection of various affordances (e.g., left and right or up and down navigation arrows) in order to cycle through the different options. Accordingly, when the presentation is shown on a non-touch sensitive screen, the user can navigate to the next predicted destination/route through one of the keys or other controls. Regardless of how the user navigates to the next predicted destination/route, the map application presents the next predicted destination/route upon receiving the user's input. The third stage 815 illustrates the device's presentation 855, which shows another predicted destination 860 and a route 865 to this other predicted destination. The map application did not initially show the route to this destination 860 because the route predictor assigned a lower probability to this destination as the actual destination as compared to the destination shown in the first stage 805. ”), The two arts in the same field of displaying locations of interest to the user and allow user selections, It would have being obvious to one of ordinary skill in the art, at the time the filing was 


With regard to claims 9 and 21:
Davis and McGavran disclose the graphical user interfaces comprise selection panes for displaying graphical elements associated with the available destinations (McGavran paragraph 154 and 155: “The second stage 810 shows the user performing a swipe operation on the presentation to navigate to another of the predicted destinations/routes. The user can perform such an action because in this example the display screen 850 of the mobile device has a touch sensitive screen. In addition to swipe gestures, the UI module of some embodiments accepts other gestures, or selection of various affordances (e.g., left and right or up and down navigation arrows) in order to cycle through the different options. Accordingly, when the presentation is shown on a non-touch sensitive screen, the user can navigate to the next predicted destination/route through one of the keys or other controls. Regardless of how the user navigates to the next predicted destination/route, the map application presents the next predicted destination/route upon receiving the user's input. The third stage 815 illustrates the device's presentation 855, which shows another predicted destination 860 and a route 865 to this other predicted destination. The map application did not initially show the route to this destination 860 because the route predictor assigned a lower probability to this destination as the actual destination as compared to the destination shown in the first stage 805. ”), wherein graphical elements associated with destinations predicted with higher levels of confidence to be the next destination to be engaged by the users are displayed closer to the top of the selection panes, and graphical elements associated with destinations predicted with lower levels of confidence to be the next destinations to be engaged by the users are displayed closer to the bottom of the selection panes (McGavran fig. 7, paragraph 221: “In some embodiments, the engine then provides not only one or more predicted routes for the user but also normative quantification of the level of traffic along each of the predicted routes. When the engine provides more than one predicted route, the engine also provides probabilities for each predicted route that quantifies the likelihood that the predicted route is the actual route. Based on these probabilities, the notification manager can display traffic information about the most likely route, or creates a stacked, sorted display of such traffic information, much like the sorted, stacked display of routes explained above by reference to FIG. 8. That is, the user could perform a swipe interaction (or perform another interaction with the device) in order to cause the notification center to provide information for a different possible route (e.g., traffic information for US-101). In addition to providing probabilities for different routes to different destinations, the route predictor may identify two (or more) probabilities for two different routes to the same destination (e.g., if the user often takes two different routes to and/or from work based on his own assessment of the traffic).”) wherein the destinations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).


With regard to claims 10 and 22:
Davis and McGavran disclose the system as claimed in claim 9, wherein graphical elements associated with destinations predicted with the highest levels of confidence to be the next destinations to be engaged by the users are the only graphical elements included in the selection panes (fig. 7, paragraph 122: “The map application services 262 of some embodiments have a modality that allows a user to scroll through several different predicted routes and/or predicted destinations. For such embodiments, the prediction processor 222 or 322 provides several predicted routes or predicted destinations. In some of these embodiments, these routes and/or destinations are sorted, or have ranking scores that allow them to be sorted, based on the likelihood that they will be the desired routes or destinations to the desired destination of the user. The map application services 262 also use the supplied predicted routes and/or predicted destinations to generate list views of such routes and/or destinations, e.g., in a search window as potential routes and/or destinations.”) wherein the destinations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).


With regard to claims 11 and 23:
Davis and McGavran disclose The system as claimed in claim 9, wherein the graphical elements include icons and/or text identifying the destinations associated with the graphical elements (McGavran fig. 8, paragraph 154 and 155: “The second stage 810 shows the user performing a swipe operation on the presentation to navigate to another of the predicted destinations/routes. The user can perform such an action because in this example the display screen 850 of the mobile device has a touch sensitive screen. In addition to swipe gestures, the UI module of some embodiments accepts other gestures, or selection of various affordances (e.g., left and right or up and down navigation arrows) in order to cycle through the different options. Accordingly, when the presentation is shown on a non-touch sensitive screen, the user can navigate to the next predicted destination/route through one of the keys or other controls. Regardless of how the user navigates to the next predicted destination/route, the map application presents the next predicted destination/route upon receiving the user's input. The third stage 815 illustrates the device's presentation 855, which shows another predicted destination 860 and a route 865 to this other predicted destination. The map application did not initially show the route to this destination 860 because the route predictor assigned a lower probability to this destination as the actual destination as compared to the destination shown in the first stage 805. ”), the destinations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).


With regard to claims 12 and 24:
 (McGavran paragraph 31: “FIG. 1 illustrates an example of a mobile device 100 with such a novel prediction engine 105. In some embodiments, the mobile device is a smartphone or a tablet computer with location identification, mapping and routing services. In addition to the prediction engine 105, the device 100 includes a location identification engine 110, a destination and route history data storage (e.g., database) 115, a number of secondary data storages (e.g., databases) 120, a system clock 125 and a number of output engines 130.”).

With regard to claim 13:
 Davis discloses a method for facilitating access by users through doors leading to restricted areas of a building (fig. 14, paragraph 118: “FIG. 14 illustrates one example of a user interface for displaying access control information to the user, via a webpage accessible from a web browser application. To provide additional context to the user, electronic locking device 100 can be associated with identifying information. For instance, in FIG. 14 a particular electronic locking device 100 is labeled "Front Door," allowing the user to quickly identify where that particular locking device is installed within the access control system, or which item or area it is intended to secure. In accordance with various implementations, locking devices that the user has permission to open are further differentiated by the degree of control that the user may exert over the locking device. For example, the locking devices labeled "Front Door" and "My Office" in FIG. 14 are installed on entry points owned or administered by the user. However, the locking device labeled "Beth--Front Door" is installed on an entry point owned or administered by another individual in the access control system. In various implementations, access control server 460 can be configured to permit the user to modify access control permissions for locking devices owned or administered by the user. For locking devices in the access control system that are owned or administered by other individuals, access control server 460 can be configured such that the user has permission to view, but not modify, the access permissions. As illustrated in FIG. 14, the locking devices owned or administered by the user can be, for convenience, listed separately from locking devices owned or administered by other individuals in the system. In this example, the locking devices owned or administered by the user are labeled "My Locks," whereas the locking devices owned or administered by other users are labeled "Locks you are allowed into."”), the method comprising: mobile applications executing on mobile computing devices displaying graphical user interfaces touchscreen displays indicating doors available to the users (fig. 14, paragraph 118: “FIG. 14 illustrates one example of a user interface for displaying access control information to the user, via a webpage accessible from a web browser application. To provide additional context to the user, electronic locking device 100 can be associated with identifying information. For instance, in FIG. 14 a particular electronic locking device 100 is labeled "Front Door," allowing the user to quickly identify where that particular locking device is installed within the access control system, or which item or area it is intended to secure. In accordance with various implementations, locking devices that the user has permission to open are further differentiated by the degree of control that the user may exert over the locking device. For example, the locking devices labeled "Front Door" and "My Office" in FIG. 14 are installed on entry points owned or administered by the user. However, the locking device labeled "Beth--Front Door" is installed on an entry point owned or administered by another individual in the access control system. In various implementations, access control server 460 can be configured to permit the user to modify access control permissions for locking devices owned or administered by the user. For locking devices in the access control system that are owned or administered by other individuals, access control server 460 can be configured such that the user has permission to view, but not modify, the access permissions. As illustrated in FIG. 14, the locking devices owned or administered by the user can be, for convenience, listed separately from locking devices owned or administered by other individuals in the system. In this example, the locking devices owned or administered by the user are labeled "My Locks," whereas the locking devices owned or administered by other users are labeled "Locks you are allowed into."”) 
, the mobile applications detecting selections by the users of which doors to engage and sending the selections to an access control system; and the access control system controlling access through the doors (fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).
Davis does not disclose the aspect wherein the doors are prioritized based on predictions of the next doors of the building to be engaged by the users, wherein the predictions are presented by the graphical user interfaces rendered on the touchscreen displays of the mobile computing devices.
However McGavran discloses the aspect wherein the locations are prioritized (paragraph 120: “For each route definition, the route generator 226 or 326 then (at 425) generates a route and obtains associated information (e.g., traffic data) regarding the route. The route generator 226 or 326 supplies the predicted destination(s), generated route(s) and/or associated information to the prediction processor 222 or 322. In supplying the generated route(s), the route generator 226 or 326 in some embodiments ranks the route(s) based on the likelihood that each route ends at the user's desired destination. In some embodiments, this ranking is based on a set of factors, which include the frequency of travel, the ranking of the predicted destination, computed probabilities, etc.”) based on predictions of the next destination to be engaged by the users (fig. 6 and 7, paragraph 146 and 147: “The first stage 705 shows the map application providing a first presentation 722 of a first predicted route 720 to a coffee shop 726 and some information 725 about the predicted destination and the expected ETA. The second stage 710 illustrates a second presentation 724 that is similar to the first presentation 722 except that the user is shown to have reached an intersection 730 along the predicted route. As shown in the left part of the second presentation 724 as well as the predicted route in the right part of the second presentation 724, the map application during the second stage 710 is still predicting that the coffee shop is the eventual destination or the trip. The third stage 715 shows that instead of turning right along the intersection to continue on the route to the coffee shop, the user has taken a left turn towards the gym 728. Upon this turn, the map application provides a third presentation 729 that displays a second predicted route 735 to the gym 728 along with information 750 about the predicted destination and the expected ETA.”), wherein the predictions are presented by the graphical user interfaces (McGavran fig. 8, paragraph 154 and 155: “The second stage 810 shows the user performing a swipe operation on the presentation to navigate to another of the predicted destinations/routes. The user can perform such an action because in this example the display screen 850 of the mobile device has a touch sensitive screen. In addition to swipe gestures, the UI module of some embodiments accepts other gestures, or selection of various affordances (e.g., left and right or up and down navigation arrows) in order to cycle through the different options. Accordingly, when the presentation is shown on a non-touch sensitive screen, the user can navigate to the next predicted destination/route through one of the keys or other controls. Regardless of how the user navigates to the next predicted destination/route, the map application presents the next predicted destination/route upon receiving the user's input. The third stage 815 illustrates the device's presentation 855, which shows another predicted destination 860 and a route 865 to this other predicted destination. The map application did not initially show the route to this destination 860 because the route predictor assigned a lower probability to this destination as the actual destination as compared to the destination shown in the first stage 805. ”), rendered on the touchscreen displays of the mobile computing devices (McGavran paragraph 31: “FIG. 1 illustrates an example of a mobile device 100 with such a novel prediction engine 105. In some embodiments, the mobile device is a smartphone or a tablet computer with location identification, mapping and routing services. In addition to the prediction engine 105, the device 100 includes a location identification engine 110, a destination and route history data storage (e.g., database) 115, a number of secondary data storages (e.g., databases) 120, a system clock 125 and a number of output engines 130.”). The two arts in the same field of displaying locations of interest to the user and allow user selections, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply McGavran to Davis so the doors that are presented to the user are prioritize based on the system’s prediction of where the user is going next so the system can show more locations than just the ones that fit on a map view and makes presentation that fits the needs of the user based on the system prediction. They system can also rank the possible doors to show the user first the most likely results.  

With regard to claim 26: 
Davis discloses a method for facilitating access by users through doors leading to restricted areas of a building (fig. 14, paragraph 118: “FIG. 14 illustrates one example of a user interface for displaying access control information to the user, via a webpage accessible from a web browser application. To provide additional context to the user, electronic locking device 100 can be associated with identifying information. For instance, in FIG. 14 a particular electronic locking device 100 is labeled "Front Door," allowing the user to quickly identify where that particular locking device is installed within the access control system, or which item or area it is intended to secure. In accordance with various implementations, locking devices that the user has permission to open are further differentiated by the degree of control that the user may exert over the locking device. For example, the locking devices labeled "Front Door" and "My Office" in FIG. 14 are installed on entry points owned or administered by the user. However, the locking device labeled "Beth--Front Door" is installed on an entry point owned or administered by another individual in the access control system. In various implementations, access control server 460 can be configured to permit the user to modify access control permissions for locking devices owned or administered by the user. For locking devices in the access control system that are owned or administered by other individuals, access control server 460 can be configured such that the user has permission to view, but not modify, the access permissions. As illustrated in FIG. 14, the locking devices owned or administered by the user can be, for convenience, listed separately from locking devices owned or administered by other individuals in the system. In this example, the locking devices owned or administered by the user are labeled "My Locks," whereas the locking devices owned or administered by other users are labeled "Locks you are allowed into."”), the method comprising: mobile applications executing on mobile computing devices displaying graphical user interfaces indicating doors through which the users can pass (fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”), the mobile applications detecting selections by the users of which door to engage and sending the selections to an access control system; and the access control system controlling access through the doors(fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).

However McGavran discloses the aspect wherein the destinations are prioritized (paragraph 120: “For each route definition, the route generator 226 or 326 then (at 425) generates a route and obtains associated information (e.g., traffic data) regarding the route. The route generator 226 or 326 supplies the predicted destination(s), generated route(s) and/or associated information to the prediction processor 222 or 322. In supplying the generated route(s), the route generator 226 or 326 in some embodiments ranks the route(s) based on the likelihood that each route ends at the user's desired destination. In some embodiments, this ranking is based on a set of factors, which include the frequency of travel, the ranking of the predicted destination, computed probabilities, etc.”) based on predictions of the next destination to be engaged by the users (fig. 6 and 7, paragraph 146 and 147: “The first stage 705 shows the map application providing a first presentation 722 of a first predicted route 720 to a coffee shop 726 and some information 725 about the predicted destination and the expected ETA. The second stage 710 illustrates a second presentation 724 that is similar to the first presentation 722 except that the user is shown to have reached an intersection 730 along the predicted route. As shown in the left part of the second presentation 724 as well as the predicted route in the right part of the second presentation 724, the map application during the second stage 710 is still predicting that the coffee shop is the eventual destination or the trip. The third stage 715 shows that instead of turning right along the intersection to continue on the route to the coffee shop, the user has taken a left turn towards the gym 728. Upon this turn, the map application provides a third presentation 729 that displays a second predicted route 735 to the gym 728 along with information 750 about the predicted destination and the expected ETA.”), wherein the predictions are presented (McGavran fig. 8, paragraph 154 and 155: “The second stage 810 shows the user performing a swipe operation on the presentation to navigate to another of the predicted destinations/routes. The user can perform such an action because in this example the display screen 850 of the mobile device has a touch sensitive screen. In addition to swipe gestures, the UI module of some embodiments accepts other gestures, or selection of various affordances (e.g., left and right or up and down navigation arrows) in order to cycle through the different options. Accordingly, when the presentation is shown on a non-touch sensitive screen, the user can navigate to the next predicted destination/route through one of the keys or other controls. Regardless of how the user navigates to the next predicted destination/route, the map application presents the next predicted destination/route upon receiving the user's input. The third stage 815 illustrates the device's presentation 855, which shows another predicted destination 860 and a route 865 to this other predicted destination. The map application did not initially show the route to this destination 860 because the route predictor assigned a lower probability to this destination as the actual destination as compared to the destination shown in the first stage 805. ”), by the mobile computing devices (McGavran paragraph 31: “FIG. 1 illustrates an example of a mobile device 100 with such a novel prediction engine 105. In some embodiments, the mobile device is a smartphone or a tablet computer with location identification, mapping and routing services. In addition to the prediction engine 105, the device 100 includes a location identification engine 110, a destination and route history data storage (e.g., database) 115, a number of secondary data storages (e.g., databases) 120, a system clock 125 and a number of output engines 130.”). The two arts in the same field of displaying locations of interest to the user and allow user selections, It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply McGavran to Davis so the doors that are presented to the user are prioritize based on the system’s prediction of where the user is going next so the system can show more locations than just the ones that fit on a map view and makes presentation that fits the needs of the user based on the system prediction. They system can also rank the possible doors to show the user first the most likely results.  


Claims 2, 3, 4, 5, 6, 14, 15, 16, 17, 18 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Pub. No.: 2017/0103647A1, in view of McGavran, and further in view of Urmson et al., Pub. No.: 2017/0193627A1. 
With regard to claims 2 and 14:
Davis and McGavran disclose the locations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).
	Davis and McGavran do not disclose the system as claimed in claim 1, wherein the predictions of the next locations to be engaged by the users are based on which locations were recently engaged by the users.
	However Urmson discloses the system as claimed in claim 1, wherein the predictions of the next locations to be engaged by the users are based on which locations were recently engaged by the users (paragraph 82: “In addition to indicating that the vehicle is available to pick up the user for a ride, the notification may also make a suggestion about a destination. This suggestion may be generated based on the user's pattern of ride behavior or any task metric or metrics used to identify the user. Returning to the example above, once the vehicle his on its way to the location of the user (or has reached the location of the user), the user may receive a notification that "suggests" a trip to a restaurant based on the user 422's history of going to that restaurant at Friday evenings at 8 pm as shown by notification 740 suggesting a trip to "Restaurant A" shown in of FIG. 7D.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Urmson to Davis and McGavran so the prediction is based locations recently engaged by the users since those locations are more likely to be 


With regard to claims 3 and 15:
Davis and McGavran disclose The system as claimed in claim 1, wherein the locations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).
Davis and McGavran do not disclose the predictions of the next doors to be engaged by the users are based on which doors were engaged by the users at the same time on previous days and/or which doors were previously engaged by the users at the users’ current locations 
However Urmson discloses the predictions of the next locations to be engaged by the users are based on which locations were engaged by the users at the same time on previous days and/or which locations were previously engaged by the users at the users’ current locations (Urmson paragraph 82: “In addition to indicating that the vehicle is available to pick up the user for a ride, the notification may also make a suggestion about a destination. This suggestion may be generated based on the user's pattern of ride behavior or any task metric or metrics used to identify the user. Returning to the example above, once the vehicle his on its way to the location of the user (or has reached the location of the user), the user may receive a notification that "suggests" a trip to a restaurant based on the user 422's history of going to that restaurant at Friday evenings at 8 pm as shown by notification 740 suggesting a trip to "Restaurant A" shown in of FIG. 7D.” see also paragraph 90) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Urmson to Davis and McGavran so the prediction is based a pattern of behavior by the user which would accurately predict how the user would behave based a prior action at the same time/location.  Urmson is an analogous art to Davis and McGavran since is also about display location that the user would want to engage next.


With regard to claims 4 and 16:
Davis and McGavran and Urmson disclose The system as claimed in claim 3, wherein the mobile computing devices further comprise respective local position detectors for determining the current locations of the users in confluence with a local positioning system (McGavran paragraph 34: “The system clock 125 specifies the time and date at any given moment, while the location identification engine 110 specifies the current location of the device. Different embodiments use different location identification engines. In some embodiments, this engine includes a global positioning system (GPS) engine that uses GPS data to identify the current location of the user. In some of these embodiments, this engine augments the GPS data with other terrestrial tracking data, such as triangulated cellular tower data, triangulated radio tower data, and correlations to known access points (e.g., cell-ID, Wi-Fi ID/network ID), in order to improve the accuracy of the identified location. In addition, some embodiments use one or more of the types of terrestrial tracking data without GPS data.”),

With regard to claims 5 and 17:
Davis and McGavran and Urmson disclose The system as claimed in claim 3, wherein prioritized lists of locations are maintained for the users and are associated with different times and/or potential locations of the users (Urmson paragraph 82: “In addition to indicating that the vehicle is available to pick up the user for a ride, the notification may also make a suggestion about a destination. This suggestion may be generated based on the user's pattern of ride behavior or any task metric or metrics used to identify the user. Returning to the example above, once the vehicle his on its way to the location of the user (or has reached the location of the user), the user may receive a notification that "suggests" a trip to a restaurant based on the user 422's history of going to that restaurant at Friday evenings at 8 pm as shown by notification 740 suggesting a trip to "Restaurant A" shown in of FIG. 7D.”) the locations  are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).

With regard to claims 6 and 18:
Davis and McGavran and Urmson disclose The system as claimed in claim 5, wherein the prioritized lists of destinations are updated in response to the users engaging  destinations that are not included on the prioritized lists of destination associated with the current times and/or the current locations of the users (paragraph 145 to 147: “The example illustrated in FIG. 6 illustrates that in some embodiments, the device's map application can dynamically update its predicted destination and route because the predicted route generator dynamically updates its predictions as it gathers more data from the user's direction of travel. FIG. 7 presents another example of this dynamic update as it shows the map application switching from one predicted destination/route to another predicted destination/route. This figure illustrates this example in three stages 705-715. The first stage 705 shows the map application providing a first presentation 722 of a first predicted route 720 to a coffee shop 726 and some information 725 about the predicted destination and the expected ETA. The second stage 710 illustrates a second presentation 724 that is similar to the first presentation 722 except that the user is shown to have reached an intersection 730 along the predicted route. As shown in the left part of the second presentation 724 as well as the predicted route in the right part of the second presentation 724, the map application during the second stage 710 is still predicting that the coffee shop is the eventual destination or the trip. The third stage 715 shows that instead of turning right along the intersection to continue on the route to the coffee shop, the user has taken a left turn towards the gym 728. Upon this turn, the map application provides a third presentation 729 that displays a second predicted route 735 to the gym 728 along with information 750 about the predicted destination and the expected ETA. ”) wherein the destinations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of McGavran and further in view of Meyer, Pub No.: 2018/0058863A1. 
With regard to claims 7 and 19:
Davis and McGavran disclose the system as claimed in claim 1, wherein the locations are doors (Davis: fig. 14, paragraph 119: “s further illustrated by FIG. 14, the user can access any of the listed locks by selecting, in the webpage, the button labeled "Open," for example by pressing the appropriate location on a touch-sensitive display screen associated with optical signal generator 404. If the user wishes to open a locking device, access control server 460 can be configured to cause delivery of authentication information to optical signal generator 404 by way of the webpage. To illustrate, if the user wishes to open the locking device labeled "Front Door," the user can select the appropriate "Open" button. Access control device 460 can be configured to respond to selection of the "Open" button by generating, within the webpage or by redirecting to a new webpage, a display pattern configured to generate a VLC optical signal conveying authentication information for the selected locking device. For instance, FIG. 15 illustrates an example user access interface 1500 depicting presentation, within a webpage, of an example dynamic visual code 1510 that causes wireless optical signal 102 (generated in this example by a light source associated with the display screen) to convey authentication information. Here, access control server 460 is configured to provide, for display on a web browser, a webpage including an animation or video. In this illustration, dynamic visual code 1510 is a dynamic visual feature that includes a plurality of substantially different colored regions that are displayed in succession during presentation of the animation or video. Although FIG. 15 depicts dynamic visual code 1510 as a video or animation comprising a series of black, white, and off-colored regions, it will be understood by skilled persons that dynamic visual code 1510 can be implemented using other dynamic or static visual content, such as different colored regions or shapes, a photograph, or even a clip of a published film or video, such as a video uploaded to the YouTube video community. In this implementation, access control server 460 can cause optical signal generator 404 to present the authentication information as wireless optical signal 102 by displaying on a screen of the optical signal generator, the visual content of the webpage or by otherwise providing information to optical signal generator to cause display of the visual content on the display screen. To illustrate further, access control.”).
Davis and McGavran do not disclose the system as claimed in claim 1, wherein the predictions of the next locations to be engaged by the users are based on a prescribed schedule.
However Meyer discloses the predictions of the next locations to be engaged by the users are based on a prescribed schedule (Meyer paragraph 49: “Other information can be used to identify updated information to display to the user upon the determination that the user has arrived at or near the new destination 122c. For example, the user's device 102 can access calendar information indicating that the user has planned to meet someone for dinner at 8:00 pm and can also identify that the current time is 7:40 pm. This determination along with the determination that the user has arrived at or near the new destination 122c can cause the user's device 102 to display suggested locations of interest near the user's current location where the user can spend time until 8:00 pm. As another example, the user's device 102 can determine that the current time is 4:40 pm and that the establishment at the new destination 122c (e.g., the Plush Lounge) doesn't open until 5:00 pm. This determination along with the determination that the user has arrived at or near the new destination 122c can trigger the user's device 102 to display suggested locations of interest for places near the user that are currently open and can provide services, products, or entertainment for the user until the new destination 122 is open. For example, the computing system that includes the user's device 102 can determine that the user has an interest in reading and cause the user's device 102 to present suggestions for bookstores within walking distance of the user's current location that are currently open..”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Meyer to Davis and McGavran so the system can more accurately predict the recommended location based on a user schedule wherein for example user would go to a specific location at a fixed every week, he or she would likely to go to the same location in the same scheduled time in a future date. 


Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of McGavran and further in view of Griffin et al., Pub. No.: 20150073980A1. 
With regard to claims 8 and 20:
Davis and McGavran do not disclose the system as claimed in claim 1, wherein the predictions of the next doors to be engaged by the users are based on prescribed sequences of doors for the users.
However Griffin discloses the aspect wherein the predictions of the next locations to be engaged by the users are based on prescribed sequences of locations for the users (paragraph 17: “In an embodiment, the system may monitor and analyze the user's travel or shopping patterns or habits to identify and/or authenticate the user prior to the user arriving at the actual destination. For example, the user's travel or shopping patterns in a merchant's store may be analyzed to identify and/or authenticate the user. The system may then infer or predict a next possible location or destination of the user based on the user's travel, calendar, or shopping pattern and pre-check in the user into the next possible location or destination. In an embodiment, based on a series of check-ins at different locations, the system may identify the user using the user's check-in history. Further, the system may automatically pre-check in the user to a next destination when the user is following a pattern of a series of routine check-ins or is otherwise determined or predicted to be going to the next destination.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Griffin to Davis and McGavran so the suggested doors are based on prescribed sequences of doors based on the pattern of previous doors for more accurate prediction of user’s preferred doors since the user might follow the pattern when engaging the next door. 








Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang, Pub. No.; 2018160364: Predicting next access point ranking the access points.

Lingan et al., Pub. No.: 2018/0144568: mobile device in a facility based on communications between the mobile device and a plurality of beacons located in the facility, wherein the mobile device is associated with a particular user having access rights associated with the facility, determine that the mobile device is located in a particular area of the facility, determine whether the user is allowed access to the particular area based on the access rights, and provide a notification responsive to a determination that the user is not allowed access to the particular area..
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179